Order entered June 29, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-01105-CV

            TEXAS CAPITAL HOLDINGS, LLC AND TCHF III, LP, Appellants

                                                 V.

                            MORBEN REALTY CO., INC., Appellee

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-04626

                                             ORDER
                    Before Chief Justice Wright, Justice Evans, and Justice Brown

        This is an appeal from the trial court’s August 17, 2017 judgment in a breach of contract

suit. A cross-appeal was also filed challenging the denial of attorney’s fees. Morben Realty Co.,

Inc. timely filed its cross-appellant’s brief. Despite three extensions totaling more than ninety

days, Texas Capital Holdings, LLC and TCHF, III, LP (collectively, “Texas Capital”) have not

yet filed theirs.

        Our order granting the last extension cautioned Texas Capital that failure to file a brief by

May 25, 2018 could result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c). More than month has passed since that deadline. Accordingly, we
DISMISS Texas Capital’s appeal. See id. 38.8(a)(1), 42.3(b),(c). The cross-appeal remains

pending and will be submitted in due course.

       We DIRECT the Clerk of the Court to change the style of this case to Morben Realty

Co., Inc. v. Texas Capital Holdings, LLC and TCHF III, LP.


                                                  /s/    DAVID EVANS
                                                         JUSTICE